DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-7, in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that the relied upon examples are not commensurate with the language of claim 1.  This is not found persuasive because the language upon which the Applicant relies is directed to the intended use of the apparatus.  Expressions relating to the intended operation of an apparatus is not significant in determining the patentability of an apparatus claim.  Therefore, the examples relied upon in the restriction requirement are commensurate with the language of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 6, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  the “54” should be deleted from the claim recitation “the channel 54 is open at both…” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0188868 to Weitzner et al. in view of U.S. Patent No. 5,301,061 to Nakada et al.
As to claim 1, Weitzner discloses a surgical tool assembly capable of being used with a borescope to clean a surgical instrument lumen comprising: at least one retention clip that can be secured to a brush and configured for selective mounting to a borescope guide tube (see Weitzner Figs. 7A-7C; paragraphs [0173]-[0176] where detachable clip 700 can couple tools and a endoscope (read as borescope).  Weitzner further discloses that the tools can include a brush (see Weitzner paragraphs [0411]-[0414], specifically paragraph [0414]).
To the extent that it could be argued that Weitzner does not disclose that the brush comprises a shaft and a plurality of bristles extending from the shaft.  Brushes with shafts and bristles extending from the shaft are well known in the art and do not provide patentable significance.  For example, Nakada discloses a brush with a shaft and bristles extending from the shaft (see, e.g., Nakada Fig. 11, disclosing brush 37 and col. 6, lines 37-38 and col. 9, lines 1-9; and Fig. 16, ref.#41 and col. 7, lines 5-16).  It would have been obvious to one of ordinary skill in the art to use the a brush with a shaft and bristles extending from the shaft as disclosed by Nakada with the detachable clip in Weitzner since Weitzner discloses that the tools coupled to the detachable clip can include a brush (see Weitzner paragraphs [0173]-[0176] and [0411]-[0414]).  Furthermore, the retention clip is fully capable of being secured to the shaft proximal the bristles (see also Nakada Fig. 16 disclosing the brush being connected proximal to the bristles).
As to claim 2, while Weitzner does not explicitly disclose that the retention clip is permanently attached to the shaft, making parts integral is prima facie obvious (see MPEP 2144.04(V)(B); see also Nakada Fig. 16, ref.#41 and col. 7, lines 5-16 where the brush can be permanently attached to the connector), and it would have been obvious to one of ordinary skill in the art at the time of filing to make the retention clip permanently attached to the shaft and the results would have been predictable.
As to claim 3, the combination of Weitzner and Nakada discloses that the retention chip can define a base section secured to the shaft and a connection section extending from the base section and further wherein the connection section is configured to define a channel sized for selective or releasable mounting to an exterior of a borescope guide tube (see Weitzner Figs. 7A-7C where 44a or 44b can be considered the base section to secure to the brush shaft and main channel 42 can be considered the connection section extending from the base section that is configured to define a channel sized for selective or releasable mounting to an exterior of a borescope guide tube).
As to claim 4, the combination of Weitzner and Nakada discloses that the retention clip can define a proximal end opposite a distal end and further wherein the channel is open at both the distal and proximal ends (see, e.g., Weitzner Figs. 7A and 7B disclosing proximal and distal ends where the channels are open at both ends).
As to claim 7, the combination of Weitzner and Nakada discloses that the brush assembly can include at least two of the retention clips (see Weitzner paragraph [0175] disclosing that multiple channel dividers can be provided; see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2008/0188868 to Weitzner et al. in view of U.S. Patent No. 5,301,061 to Nakada et al. as applied to claim 4 above, and further in view of U.S. Patent No. 9,737,196 to Weitzner (“the ‘196 patent”).
Weitzner and Nakada are relied upon as discussed above with respect to the rejection of claim 4.
As to claim 5, the combination of Weitzner and Nakada does not explicitly disclose that the connection section forms a closed circle such that the channel is accessible only at the distal and proximal ends.  The ‘196 patent discloses a similar retention clip wherein the shape of the connection section forms a closed circle such that the channel is accessible only at the distal and proximal ends (see, e.g., the ‘196 patent Fig. 5A).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Weitzner/Nakada to have a closed circle connection section as disclosed by the ‘196 patent and the results would have been predictable (see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).
As to claim 6, the combination of Weitzner and Nakada discloses the connection section defines a split circle generating a passage through which a borescope guide tube can be inserted into the channel (see, e.g., Weitzner Fig. 7A, ref.#42).  To the extent it could be argued that the connection section is not opposite the base section, the ‘196 patent discloses a similar retention clip wherein the clip has two channels opposite one another (see, e.g., the ‘196 patent Figs. 5A-5B; see also Nakada Fig. 11, 12 and 16 where the two channels are opposite one another and the brush is opposite the scope).   It would have been obvious to one of ordinary skill in the art at the time of filing to modify Weitzner/Nakada to have the connection section be opposite the base section as disclosed by the ‘196 patent and the results would have been predictable (see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714